DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Referring to claims 1-18, the limitation “supports an oxidation catalyst” is being interpreted as the claims requiring an oxidation catalyst instead of the covering layer/filter being capable of supporting one.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100180577, hereinafter referred to as Gonze, in view of JP2001289779, hereinafter referred to as JP’779.
Referring to claim 1, Gonze teaches in figure 5 an antenna (RF antenna 64; [0021]), comprising: 
an antenna electrode (RF antenna 64); and a

Gonze does not explicitly teach covering layer that supports an oxidation catalyst that is formed from an inorganic material.
JP’779 teaches an analogous device with an antenna/probe for microwaves (transmission part of light emitting part for emitting microwaves and a reception; abstract) that has a coating layer with an oxidation catalyst that is formed from an inorganic material (aluminum oxide, copper oxide, magnesium oxide, zinc oxide in [0017]).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the covering layer of Gonze support an oxidation catalyst as taught by JP’779 as JP’779 teaches the benefit of protecting the antenna from the contaminant adhering and preventing the signals from sending/receiving ([0004]).
Referring to the limitation “that transmits or receives microwaves,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 

Referring to claim 4, Gonze teaches an oxidation catalyst is not supported by the second covering layer (ceramic monolith filter media 46).
Referring to claim 6, Gonze teaches in figure 5 a covering member for covering an antenna electrode (RF antenna 64 is inserted into ceramic monolith filter media 46 which has a metallic outer coating 72; [0021]), 
the covering member comprising: a covering layer that is formed from an inorganic material (metallic conduit 73 and the metallic coating 72 are on both ends of the ceramic monolith filter media 46).
Gonze does not explicitly teach covering layer that supports an oxidation catalyst, that is formed from an inorganic material.
JP’779 teaches an analogous device with an antenna/probe for microwaves (transmission part of light emitting part for emitting microwaves and a reception; abstract) that has a coating layer with an oxidation catalyst that is formed from an inorganic material (aluminum oxide, copper oxide, magnesium oxide, zinc oxide in [0017]).

Referring to the limitation “that transmits microwaves toward a filter at which fine particles contained in exhaust from an internal combustion engine are captured, or that receives microwaves transmitted through the filter” and “layer that supports an oxidation catalyst,” these are considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Referring to claim 7, Gonze teaches in figure 5 a first covering layer that is configured by the covering layer (metallic coating 72); and a second covering layer that is provided between the antenna electrode and the first covering layer, that is formed from a dense ceramic, and that covers the antenna electrode (ceramic monolith filter media 46)
Referring to claim 9, Gonze teaches an oxidation catalyst is not supported by the second covering layer (ceramic monolith filter media 46).

a casing (entire length of exhaust gas filter section 18 starting from 15 going to 14 in figure 4); 
a filter that is provided inside the casing (diesel particulate filter inside 18); and 
an antenna that is provided inside the casing (RF antenna 64), 
the antenna including an antenna electrode (RF antenna can send and receive microwaves; [0021]), and 
including a covering layer, that covers the antenna electrode (ceramic monolith filter media 46 and metallic coating 72; [0021]).
Gonze does not explicitly teach covering layer that supports an oxidation catalyst, that is formed from an inorganic material.
JP’779 teaches an analogous device with an antenna/probe for microwaves (transmission part of light emitting part for emitting microwaves and a reception; abstract) that has a coating layer with an oxidation catalyst that is formed from an inorganic material (aluminum oxide, copper oxide, magnesium oxide, zinc oxide in [0017]).

Referring to the limitations “inside which exhaust from an internal combustion engine flows,” “and at which fine particles contained in the exhaust are captured,” and “that transmits microwaves toward the filter or that receives microwaves transmitted through the filter,” these are considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Referring to claim 12, Gonze teaches in figure 5 the antenna further includes a covering member having: a first covering layer that is configured by the covering layer (metallic coating 72); and a second covering layer that is provided between the antenna electrode and the first covering layer, that is formed from a dense ceramic, and that covers the antenna electrode (ceramic monolith filter media 46).

Referring to claim 15, Gonze teaches in figure 5 the covering member is disposed at an interval from the filter (portion 44 is a bit away from the DPF 18).
Referring to claims 3, 8, and 13, Gonze and JP’779 does not explicitly teach the first covering layer and the second covering layer are formed from a porous ceramic; and the second covering layer has a lower porosity than the first covering layer.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use an optimal material as taught by Gonze since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Referring to claims 5, 10, and 16, Gonze and JP’779 does not explicitly teach the covering layer is cordierite. Gonze does teach in [0021] that the material is ceramic monolith filter media.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use cordierite as it is a type of ceramic and Gonze teaches the use of a ceramic in [0021], since it has In re Leshin, 125 USPQ 416.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of JP’779, further in view of US 20080059093, hereinafter referred to as Bromberg1.
Referring to claim 17, Gonze does not explicitly teach the antenna is disposed at an intake side of the filter in the casing. 
Bromberg teaches an analogous device (determining loading of a filter with a microwave; abstract) and teaches the use of multiple antenna in figure 1, one for sending and one for receiving ([0026]).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an antenna in the intake side of the filter in the casing of Gonze as taught by Bromberg’s multiple antennas as since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonze, in view of JP’779, further in view of US20100101409, hereinafter referred to as Bromberg2.

Bromberg teaches an analogous device with a filter having a oxidation catalyst (catalyst that promotes particulate matter oxidation [0005]).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the filter of Gonze and JP’779 have an oxidation catalyst as taught by Bromberg as Bromberg teaches these are known in the art to regenerate the filter and promotes particulate matter oxidation at reduced exhaust temperatures ([0005]).Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20150355110, 20100102828, 20080018442, 5157340, 9745909, 8210033, 8225684, 8833063, 20150123688.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        02/18/2021